DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 7/21/22.  These drawings are objected to.
Applicant has amended Figure 4 to include a “pack member 5’”; however, “25” in that same figure is a tube and is referred to as the “pack member”; applicant cannot use two reference characters to refer to a single item in the figures, this is improper. Furthermore, the disclosure indicates that in Figure 4, element “4” is a “puff” and element “3” is an “impregnation member”, but these are synonyms making it unclear what exactly these elements are and what difference, if any, exists between them. Clarification or correction is requested.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 2: each of these claims in the preamble functionally recites “a case”, but each of these claims has also been amended to require “the pack member and the…impregnation member are contained in a pack member for the kit”; however, while applicant has support for a case with a pack member or for a packaging/box containing an impregnation member and a pouch of cosmetic, applicant’s disclosure does not provide support for the combination of these features as appears to be claimed. It appears applicant is attempting to combine embodiments without proper support in the disclosure, which is improper. This is a new matter rejection. 
Claim 5: this claim depends from claim 1, which was amended to recite “wherein the pack member and the non-impregnated impregnation member are contained in a pack member for the kit”; however, claim 5 then requires the pack member “is a pouch member made of aluminum”. While applicant has support for the “pack member containing liquid cosmetic” to be a pouch made of aluminum, the claims were amended to require another pack member and there is no support in applicant’s disclosure for that “pack member” to be a pouch made of aluminum. Therefore this is new matter. 
Claim 6: this claim depends from claim 1, which was amended to recite “wherein the pack member and the non-impregnated impregnation member are contained in a pack member for the kit”; however, claim 6 then requires the pack member is “a tube case”. While applicant has support for the “pack member containing liquid cosmetic” to be a “tube case” the claims were amended to require another pack member and there is no support in applicant’s disclosure for that “pack member” to be a “tube case”. Therefore this is new matter. 
Claims 10-15 repeat the errors from claims 5 and 6 because claim 2 was amended the same as claim 1. This is a new matter rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “a cosmetic kit…that include an impregnation member impregnated with liquid cosmetic”…”a non-impregnated impregnation member” making it unclear how many “impregnation members are being claimed” and making it unclear if the claim is actually requiring an impregnated member be present in the case before it is opened or not. Furthermore, this language appears to be contradictory because either the impregnation member is impregnated with liquid cosmetic as recited in the preamble or it is “non-impregnated” as recited in line 5, but it cannot be both creating further clarity issues. The claim recites “a non-impregnated impregnation member that will be contained in the case”; however, “that will be” makes it unclear if the claim is requiring this impregnation member be located in the case or not. This claim also recites “a pack member” in line 4 and then was amended to recite “a pack member for the kit” in the last lines of the claim, making it unclear how many pack members are being claimed and if these are the same or different. Also how can the pack member be contained in itself? Applicant is required to use one term consistently throughout the claims to refer to a single structure and cannot use the generic term “pack member” repeatedly in the claims to mean different structures because this is confusing and makes the metes and bounds of the claims unclear. For examination purposes, the claim will be treated as reciting “a cosmetic kit comprising:”. Applicant is requested to either positively claim the “case” and “impregnated impregnation member” or remove them from the preamble. Clarification or correction is requested.  
Claim 2: recites “a cosmetic kit…that include an impregnation member impregnated with liquid cosmetic”…”a non-impregnated impregnation member” making it unclear how many “impregnation members are being claimed”. Furthermore, this language appears to be contradictory because either the impregnation member is impregnated with liquid cosmetic as recited in the preamble or it is “non-impregnated” as recited in line 5, but it cannot be both creating further clarity issues. The claim recites “a non-impregnated impregnation member that will be contained in the case”; however, “that will be” makes it unclear if the claim is requiring this impregnation member be located in the case or not. This claim recites “a pack member” in line 4 and then was amended to recite “a pack member for the kit” in the last lines of the claim, making it unclear how many pack members are being claimed and if these are the same or different. Also how can the pack member be contained in itself? Applicant is required to use one term consistently throughout the claims to refer to a single structure and cannot use the generic term “pack member” repeatedly in the claims to mean different structures because this is confusing and makes the metes and bounds of the claims unclear. For examination purposes, the claim will be treated as reciting “a cosmetic kit comprising:”. Applicant is requested to either positively claim the “case” and “impregnated impregnation member” or remove them from the preamble. Clarification or correction is requested.  
Claim 4: recites “the pack member for the kit”, but it is unclear which pack member this is referencing because it is unclear how many pack members are being claimed in claim 2 from which claim 4 depends. Clarification or correction is requested.  
Claim 20: recites “the pack member”, but as discussed above claim 1 appears to require two pack members, so which pack member is this referencing? Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viscomi (US 20160120289).
Claim 1: Viscomi discloses a kit comprising: a pack member (blister pack surrounding 40, Fig 42) containing liquid [0196] cosmetic material, and a series of non-impregnated impregnation members (12) made of foam [0194-0196 & 0275] and able to be impregnated with the cosmetic material [0275], the pack member and impregnation member are contained in a package (42) [0199] for the kit (see Fig 42). 
Claim 2: Viscomi discloses a kit comprising: a pack member (blister pack surrounding 40, Fig 42) containing liquid cosmetic material [0196], a series of non-impregnated impregnation members (12) made of foam [0194-0196 & 0275] and able to be impregnated with the cosmetic material [0275], a pressing member in the form of the foam underlying the flocking or laminated fabric [0196] configured to press the impregnation member to impregnate the impregnation member with the cosmetic, the pack member and the non-impregnation member are contained in a pack member package (42) [0199] for the kit (see Fig 42) and this forms a “case”. 
Claim 3: the pressing member is made of foam [0196] and the non- impregnated impregnation member is formed by the flocking or laminated fabric overlying the foam [0196], so the pressing member is interpreted to constitute “a puff” since puffs are just sponge/foam. 
Claims 4 and 9: the kit is disclosed with a plurality of pressing members (foam of each applicator 12, Fig 42) and each of these is contained in its own packaging or “pack member” for the kit so any of the pressing members can be interpreted to be packaged in another pack member different from those containing the other pressing members and impregnation members, as best understood (see Fig 42). 
Claim 20: the package/pack member for the kit is formed in a blister box shape by using a card backing (42) [0199] which is known to be a type of paper (see Fig 42). 
Claim(s) 1-2, 4, 6, 13, and 15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 20070186951).
Claim 1: Gueret discloses a kit comprising: a pack member or packaging (2) containing a liquid [0190] cosmetic material (P) and a non-impregnated impregnation member in the form of a foam [0073] contained in a case (50, Fig 15) wherein the pack member and impregnation member are contained in a pack member (54, see Fig 16) for the kit and Gueret indicates that the various features can be combined [0289]. 
Claim 2: Gueret discloses a kit comprising: a pack member or packaging (2) containing a liquid [0190] cosmetic material (P) and a non-impregnated impregnation member (52) in the form of a foam [0073] contained in a case (50, Fig 15) and a pressing member (3) wherein the pack member and impregnation member are contained in a pack member (54, see Fig 16) for the kit and Gueret indicates that the various features can be combined [0289]. 
Claim 4: Gueret discloses the pressing member (3) to be contained in a recess separate from the recess/pack members of the rest of the kit (see Figs 15-16). 
Claims 6, 13, and 15: Gueret discloses that the pack member carrying the liquid cosmetic can come in the form of a tube case [0172]. 
Claim(s) 1-6 and 9-15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiebaut (US 20050276653).
Claim 1: Thiebaut discloses a cosmetic kit comprising: a pack member (30) containing liquid [0036] cosmetic material [0037] and a non-impregnated impregnation member (20) [0032 & 0052] contained in a case (240, Figs 11-12) and the pack member and the non-impregnated impregnation member are contained in a pack member (base tray with slots within case, Figs 11-12) for the kit (see Figs 11-12). 
Claims 2-3: Thiebaut discloses a cosmetic kit comprising: a pack member (30) containing liquid [0036] cosmetic material [0037] and a non-impregnated impregnation member (20) [0032 & 0052] contained in a case (240, Figs 11-12) a pressing member (22; note applicant’s own “pressing member” is illustrated to be the bottom of the applicator puff or impregnation member so Thiebaut teaches one in as much as applicant does and so this pressing member also constitutes a “puff”) and the pack member and the non-impregnated impregnation member are contained in a pack member (base tray with slots within case, Figs 11-12) for the kit (see Figs 11-12). 
Claims 4 and 9: as best understood “the pack member for the kit” is the pack member containing the liquid cosmetic (30), and the pressing member is contained in another pack member in the form of the tray with recesses in the case (see Figs 11-12) which is “another pack member” as best understood. 
Claims 5 and 10-12: the pack member containing the liquid cosmetic (30) is a pouch/sachet made of aluminum [0056]. 
Claims 6 and 13-15: the pack member containing the liquid cosmetic (30) can come in the form of a tube case [0026]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut (US 20050276653) in view of Seong (KR20170101373-previously cited). 
Claims 7-8 and 16-19: Thiebaut discloses the impregnation member to be made of any foam or sponge [0032 & 0052] and discloses the invention essentially as claimed except for the density of the impregnation member foam being in the range of 0.006-0.05 g/cm3 (which falls within 0.006-0.1 g/cm3) and the viscosity of the cosmetic being 5000-15000mPa*s (which falls within 5000-30000mPa*s). 
Seong, however, teaches providing porous cosmetic applicators/impregnation members made of foam with a density of 0.18-0.24 g/cm3 [0064] in order to provide sufficient durability for loading cosmetic thereon and providing the corresponding liquid cosmetic for impregnating these porous applicators with a viscosity of 5000-15000mPa*s in order to prevent any separation of the cosmetic ingredients thereby providing a more uniform impregnation of the applicator [0073]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the kit of Theibaut to include impregnation members with the prescribed density and the liquid cosmetic with the prescribed viscosity in view of Seong in order to enable a more homogeneous distribution of the cosmetic in the impregnation member during use. 
Response to Arguments
Applicant’s arguments filed 7/21/22 have been considered but are moot because a new grounds of rejection is presented above to address the amended claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772